Appeal by defendants from a judgment of the Supreme Court, Kings County, entered April 29, 1971 against them and in favor of plaintiff upon a jury verdict in separate amounts totaling $62,000. Judgment reversed, on the law, and new trial granted, with costs to abide the event, unless, within 20 days after service of a copy of the order to be entered hereon, with notice of entry, plaintiff serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $7,500 and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, *517is affirmed, without costs. The appeal did not present questions of fact. In our opinion the verdict was excessive to the extent indicated herein. Munder, Acting P. J., Latham, Gulotta, Brennan and Benjamin, JJ., concur.